Acknowledgments
1. 	Applicant’s amendment, filed on 4/14/2021 is acknowledged.  Accordingly claim(s) 1-5, 8, 10-14, 17 and 19-21 remain pending.
2.	Claim(s) 6-7, 9, 15-16, 18 and 22-23 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210715, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5. 	Applicant’s arguments that the amended claim(s) obviates the 35 USC 112 rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejections are withdrawn. 
Allowable Subject Matter
6.	Claim(s) 1-5, 8, 10-14, 17 and 19-21 are allowed.

Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. 
  	The closest prior art of record (US Patent 9,122,868 to Blanchet) which discloses
a method for securing a transaction between a transaction device and an external device is described. The transaction device includes a communication controller, an application processor, and an input device. The method includes requiring the user to enter agreed transaction data via the input device, monitoring the transaction data designated to be sent to the external device or received from the external device, and preventing the transaction data designated to be sent from being sent to the external device if the transaction data designated to be sent is different from the agreed transaction data, or rejecting the received transaction data if the received transaction data is different from the agreed transaction data.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 10 and 19, specifically the combination of steps of: transmitting, by the NFC controller, to a security verification application of the intelligent terminal, a notification of the information related to the transaction service; receiving, by the security verification application, the transmitted notification of the information related to the transaction service; determining, by the security verification application, that the transmitted notification of the information related to the transaction service was received, as recited in claim(s) 1, 10 and 19.  Moreover, the missing claimed elements from Blanchet are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person Blanchet 
disclosures because it is not common to: transmitting, by the NFC controller, to a security verification application of the intelligent terminal, a notification of the information related to the transaction service; receiving, by the security verification application, the transmitted notification of the information related to the transaction service; determining, by the security verification application, that the transmitted notification of the information related to the transaction service was received.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-5, 8, 11-14, 17 and 20-21 are also allowable for the same reason(s) described above.

8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/15/2021